Citation Nr: 0118328	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
brain concussion, currently rated as 50 percent disabling.

2.  Entitlement to compensation benefits, under the 
provisions of 38 U.S.C. 1151, for constipation and peripheral 
paralysis of the left side of the anal sphincter, and 
neurogenic bladder, as a result of VA medical or surgical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York .  In a February 1999, the RO denied entitlement to 
compensation benefits, under the provisions of 38 U.S.C. 
1151, for constipation and  peripheral paralysis of the left 
side of the anal sphincter, and neurogenic bladder; in 
February 2000, the RO denied entitlement to an increased 
rating for residuals of a brain concussion.  The veteran 
timely appealed each of these determinations.  

The Board's decision on the increased rating claim is set 
forth below; however, the claim for compensation benefits is 
set forth in the remand following the decision.


FINDING OF FACT

The veteran has residuals of a brain concussion manifested by 
difficulty with interpersonal interactions and mild cognitive 
dysfunction.  He also has a slight gait disturbance.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for residuals of a brain concussion are not met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.130,  Diagnostic Codes 9304, 9327 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

Service medical records reveal that the veteran was injured 
in an automobile accident in July 1993.  It was reported that 
he sustained a head injury and his speech, memory and gait 
were impaired.  Examination revealed ataxic gait, positive 
Romberg, nystagmus on left lateral gaze, minimal right facial 
weakness, some incoordination on the left and positive 
Babinski on the right with hyperactive reflexes.  It was 
reported that he made excellent recovery during 
hospitalization and that cerebellar signs improved.  

VA clinical records reveal that in early October 1953, the 
veteran was quite euphoric and rather childish in behavior.  
He walked with a broad-based gait.  There was cerebellar 
ataxia of the left arm.  Speech was scanning type.  Later in 
the month it was reported that his speech improved 
considerably and cerebellar signs were minimal.  There was 
slight left facial weakness on emotive responses only.  

In a rating action in December 1953, the RO assigned a 100 
percent rating for post concussive state with evidence of 
left cerebellar contusion rated as traumatic encephalopathy.

On VA examination in March 1954, knee jerks and Achilles 
reflexes were increased.  He was dull mentally and showed 
poor comprehension and cerebration.  The diagnosis was 
chronic brain syndrome associated with trauma.  On 
psychological testing he showed low performance on tests 
which required new learning and some disruption in the area 
of social judgment.  

On VA examination in April 1956, the veteran complained of 
weakness and incoordination in his left hand and weakness in 
both legs.  He did not believe that his memory or 
intelligence was impaired in any way.  Examination revealed 
that he had recovered completely from his brain trauma and 
showed no neurological residuals.  There was no evidence of 
intellectual impairment and his electroencephalogram was 
normal.  He did show neurotic manifestations in the nature of 
a conversion reaction that the examiners concluded were the 
result of his brain trauma.

In a rating action in June 1956, the RO assigned a 30 percent 
rating for residuals of brain concussion with conversion 
reaction.  In November 1956, the Board denied a higher 
rating.  

Additional medical records dated in the late 1950's and early 
1960's showed similar findings.

On VA examination in February 1976, the veteran complained of 
constant headaches, increasing nervousness and aching and 
weakness of the legs.  He also reported coordination 
impairment of the left arm and a tendency to loose his 
balance.  Examination revealed that he appeared to be 
depressed.  His facial expression was blank.  The diagnosis 
was residuals of a brain concussion with conversion reaction.  
The examiner classified the veteran's incapacity as quite 
severe.

In a rating action in April 1976, the RO assigned a 50 
percent rating for residuals of a brain concussion with 
conversion reaction.

On VA examination in April 1980, neurological evaluation did 
not reveal any residuals of a head or spinal cord injury.  
Findings on psychiatric examination were essentially the same 
as on the February 1976 examination.  

On VA examination in June 1996, the veteran complained of 
decreased memory and feeling disgusted because of low back 
pain, chest pain, leg pain and constipation.  Examination 
revealed that he was cooperative.  There was no psychomotor 
agitation or retardation, no tremor, normal movement and good 
eye contact.  Mood was disgusted.  Affect was appropriate.  
Thought processes and content were within normal limits.  
Insight and judgment were good.  The impression was that the 
veteran did not appear to be suffering from a mood disorder, 
nor did he meet the criteria for anxiety disorder or 
psychotic disorder.  The examiner opined that the veteran's 
memory deficit could be related to the concussion in service.  

On VA examination in June 1998, the veteran complained of 
being up several times a night to urinate and of a lousy 
mood.  He indicated that he became upset easily and exploded 
verbally.  Examination revealed that he walked with a 
somewhat ataxic, broad-based gait.  Eye contact was fairly 
good.  He was generally cooperative, although cantankerously 
so at times.  Speech was a bit unproductive, but spontaneous 
at times.  Affect was constricted.  There was no evidence of 
hallucinations or delusions.  Thought content was focused on 
his multiple medical problems.  He was alert and well 
oriented.  He had some insight and judgment was adequate.  
The diagnosis was personality change due to closed head 
trauma.  Cognitive disorder, not otherwise specified.  The 
current rating on the Global Assessment of Functioning (GAF) 
Scale was 55.  The examiner opined that the veteran's 
personality change due to closed head trauma contributed to a 
great deal of difficulty negotiating interpersonal 
interactions and hence, it had interfered with his ability to 
function in the workplace; however, he indicated that the 
veteran's cognitive impairment was not severe.

On VA examination in September 1999, it was reported that the 
veteran was non-psychotic and had no evidence of major 
affective disturbance or of psychoneurological involvement.  
He had no psychiatric symptoms.  He was not depressed or 
anxious.  Cognitive functioning appeared to be within normal 
limits.  The diagnosis was organic brain syndrome by history.  
The assigned GAF was 60.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the veteran's claim for an increased rating for 
residuals of a brain concussion in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of that claim without first remanding it to the 
RO, as the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the May 2000 Statement of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has undergone comprehensive psychological examination 
in connection with the claim for an increased rating for 
residuals of a brain concussion on appeal.  Although the 
veteran has not requested a hearing in connection with that 
claim, he has been afforded the opportunity to testify at 
such a hearing.  Furthermore, as the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  There is no indication that 
there is any outstanding evidence that is necessary for 
adjudication of that issue.  Hence, adjudication of such 
issue, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

The Board notes, initially, that the veteran's 50 percent 
rating assigned for his service-connected psychiatric 
disability has been in effect for more than 20 years and is, 
thus, protected.  See 38 U.S.C.A. § 110 (West 1991).  In any 
event, the question now before the Board is whether an 
increase in that rating is warranted.  

Historically, the veteran's service-connected residuals of 
brain concussion have been evaluated as dementia due to head 
trauma, under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9304.  See 38 C.F.R. § 4.20 (2000).  While, arguably, 
the disability could be evaluated, alternatively, pursuant to 
Diagnostic Code 9327, as organic mental disorder, other 
(including personality change due to a general medical 
condition), the Board notes that all psychiatric disorders, 
other than eating disorders, currently are evaluated pursuant 
to a general rating formula.  

Pursuant to the criteria of that formula, a 50 percent rating 
is assigned for disability productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood due 
to such symptoms as:  suicidal ideation; obsession rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


As established by the evidence, the veteran's symptoms of a 
mental disorder consist of difficulty with interpersonal 
interactions and mild to moderate cognitive dysfunction.  He 
also has a slight gait disturbance that has been attributed 
to his head injury.  The veteran is 72 years old and is 
retired; however, the evidence does not show that he would 
otherwise be unable to work or is otherwise so disabled as to 
meet the criteria for a 70 percent evaluation as a result of 
his service connected residuals of a brain concussion.  
Objective findings on VA examination in June 1998 were 
limited to notations that the veteran is cantankerous at 
times, and that he had slightly unproductive speech and 
constricted affect.  It was noted that he did have some 
insight, and the examiner assessed his cognitive impairment 
was "not severe."  On VA examination in September 1999, it 
was reported that he had no psychiatric symptoms and that 
cognitive functioning was within normal limits.

Moreover, in June 1998 the veteran's GAF was reported to be 
55 and in September 1999 it was reported to be 60.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, GAF scores between 51 and 60 represent moderate 
symptoms such as flat affect and circumstantial speech or 
moderate difficulty in social, occupational, or school 
functioning such as few friends or conflicts with complaining 
of-workers; such scores, however, are not indicative of loss 
of contact with reality.  While there were no significant 
clinical findings reported on the September 1999 VA 
examination, those scores appear to be consistent with the 
findings reported in connection with the June 1998 VA 
examination, and, thus, provide no basis whatsoever for 
assignment of more than the currently assigned 50 percent 
evaluation.

The veteran simply is not shown to have suicidal ideation; 
obsession rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  In short, the evidence does not show that the 
veteran is sufficiently disabled by his residuals of a brain 
concussion to qualify for a 70 percent rating under the 
Rating Schedule.  As the criteria for the next higher, 70 
percent, evaluation are not met, it follows that the criteria 
for the maximum 100 percent evaluation likewise are not met. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected psychiatric disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that there is no objective 
evidence to show that, but for the veteran's retirement, the 
disability would markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  Moreover, 
the condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the Board must conclude that the 
evidence does not provide a basis for assigning a rating in 
excess of 50 percent for the veteran's service-connected 
residuals of a brain concussion in this case.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable inn the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

A rating in excess of 50 percent for residuals of a brain 
concussion with conversion reaction is denied.


REMAND

The veteran seeks compensation benefits under the provisions 
of 38 U.S.C. 1151 for constipation and peripheral paralysis 
of the left side of the anal sphincter, and for neurogenic 
bladder, which he asserts resulted from surgery on his lumbar 
spine done at a VA facility in January 1996.  

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).  

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).

The Board notes that in February 1999, the RO initially 
denied the claim on the basis that the claimed disorders were 
not shown to be related to VA treatment; the veteran was 
notified of that denial one week later.  In January 2000 
(less than one year after the notice of the February 1999 
denial), the veteran submitted a report of electrodiagnostic 
testing and a statement in which he asserted that he should 
be compensated under 38 USC § 1151.  In the February 2000 
rating decision and the May 2000 statement of the case, the 
RO noted that new and material evidence had not been 
submitted to reopen the claim.  Given the sequence and timing 
of the events noted above, however, the Board finds that the 
veteran's January 2000 constitutes a notice of disagreement 
with the February 1999 denial (rather than a petition to 
reopen the previously denied claim), and that, thus, the RO 
should have considered the claim on a de novo basis.  See 38 
U.S.C. § 7105; 38 C.F.R. §§ 20.200-201, 20.302, 20.110.   

RO consideration of the claim on a de novo basis, in the 
first instance, would avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, for 
the reasons noted below, a remand is necessary to further 
develop the evidence in this case.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Board notes that the record contains a medical opinion 
dated in December 1997 to the effect that the veteran's 
surgery may have contributed to peripheral paralysis of the 
left side of the anal sphincter, and a VA examination report 
dated in May 1998 in which the examiner was "unable to state 
if the surgery is the cause of the neurogenic bladder."  
Hence, the evidence currently of record does not clearly 
indicate whether it is at least as likely as not that any the 
claimed conditions constitutes additional disability 
resulting from VA medical or surgical treatment.  

Under these circumstances, and in light of the duties imposed 
under the Veterans Claims Assistance Act of 2000, the Board 
finds that further examination and medical opinion is needed 
to properly adjudicate the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  Such opinion an 
should include discussion of pertinent concepts raised by 38 
C.F.R. § 3.358, such as whether the veteran, in fact, suffers 
from any of the claimed disabilities, and whether any 
additional disability diagnosed is a necessary consequence of 
the surgery.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to undertaking any further development, the RO should 
afford the veteran the opportunity to submit further evidence 
in support of his claim, as well as to obtain and associate 
with the claims file all outstanding pertinent medical 
records, particularly those from any VA facilities, so that 
the examiner's review of his pertinent medical history is an 
informed one.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

While the matter is in remand status, the RO should also 
obtain and associate with the claims file pertinent evidence 
from any other source(s) or facility(ies) identified by the 
veteran, as well as to undertake any other development and/or 
adjudication action deemed warranted by the Act. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
and any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records to support his claim, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to under 
appropriate examination(s) to obtain 
medical information as to the nature and 
etiology of any current constipation, 
peripheral paralysis of the left side of 
the anal sphincter and neurogenic bladder 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the veteran.  All indicated studies and 
tests (to include psychological testing) 
should be accomplished, and all clinical 
findings should be reported in detail.

After examination of the veteran and 
review of his pertinent medical history, 
to include the facts noted herein, and 
with consideration given to sound medical 
principles, each examiner should 
indicate, with respect to each diagnosed 
disability (as appropriate), whether it 
is as least as likely as not that the 
veteran suffers from additional 
disability as result of the lumbar 
surgery performed at VA facility in 
January 1996.  In providing the requested 
opinion, the examiner must specifically 
address the following:  (a) the nature of 
each current disability involving 
constipation, peripheral paralysis of the 
left side of the anal sphincter, and/or 
neurogenic bladder (as appropriate); (b) 
whether any such diagnosed disability 
constitutes additional disability 
existing since the veteran's January 1996 
surgery; (c) whether any such additional 
disability was a necessary consequence of 
the January 1996 surgery or a 
continuation or natural progress of the 
disease or injury for which the surgery 
was performed (i.e., a certain or 
intended result); and (d) whether the 
proximate cause of any such additional 
disability was the veteran's willful 
misconduct or failure to follow 
instructions.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should adjudicate the issue of 
entitlement to compensation benefits under 
the provisions of 38 U.S.C.A § 1151 for 
constipation, peripheral paralysis of the 
left side of the anal sphincter and 
neurogenic bladder as a result of back 
surgery performed at a VA medical facility 
in January 1996 on the basis of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
Adjudication of the claim for section 1151 
benefits should include specific 
discussion of the provisions of 38 C.F.R. 
§ 3.358.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


